Case 17-23819-GLT            Doc 305      Filed 10/24/19 Entered 10/24/19 15:52:59                Desc Main
                                         Document      Page 1 of 3


                                IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                           : Case No. 17-23819-GLT
                                                  :
 Cyrilla Landscaping & Supply Co. Inc.,           : Chapter 7
                                                  :
                   Debtor                         :
 *************************************************************************************
 Eric E. Bononi, Trustee of the Bankruptcy        :
 Estate of Cyrilla Landscaping & Supply Co. Inc., : Doc. No. ______
                                                  :
                                                  :
        Movant                                    : Hearing Date & Time:
                                                  : November 21, 2019 at 10:30 a.m.
                  v.                              :
                                                  :
 NO RESPONDENT                                    :
 *************************************************************************************
            MOTION TO RETAIN SPECIAL COUNSEL FOR CHAPTER 7 TRUSTEE NUNC PRO TUNC

          NOW COMES the Trustee, James R. Walsh, Esquire, by and through his attorneys, Kevin J. Petak,

 Esquire, and the law firm of Spence, Custer, Saylor, Wolfe & Rose, LLC, and does file the within Motion

 to Retain Counsel in the above-captioned case, upon a cause whereof the following is a statement, to

 wit:

          1.        The above-captioned case was commenced by the Debtor’s filing of a voluntary petition

 for relief, pursuant to the provisions of Chapter 11 of Title 11 of the United States Codes, 11 U.S.C.

 Section 101 et seq. on September 22, 2017.

          2.        By Order of Court dated August 26, 2019 (ECF No. 246), the Court converted the Chapter

 11 proceeding to one under Chapter 7 of the Bankruptcy Code.

          3.        On August 26, 2019, the Office of the United States Trustee appointed Eric E. Bononi,

 Esquire as the interim Chapter 7 Trustee pursuant to 11 U.S.C. § 701. The said Eric E. Bononi, Esquire

 conducted and continued the Section 341 meeting of creditors and serves as the trustee pursuant to 11

 U.S.C. § 702(d).
Case 17-23819-GLT           Doc 305       Filed 10/24/19 Entered 10/24/19 15:52:59                 Desc Main
                                         Document      Page 2 of 3


         4.       On October 23, 2019 (ECF No. 302), in accordance with the August 26, 2019 Order of

 Court (ECF No. 246), the Debtor caused to be filed the Small Business Monthly Operating Report for the

 period of August 1, 2019 through August 12, 2019 according to the report. Appended to the report was

 a document titled “Reconciliation Detail” which, upon review, evidenced numerous post-conversion

 transactions occurring from August 26, 2019 (the date of conversion to Chapter 7) until September 20,

 2019, with unauthorized transfers totaling approximately $30,000.00 occurring without the knowledge

 and/or consent of the Chapter 7 Trustee.

         5.       The Trustee requires the assistance of Counsel to investigate and recover possible post-

 conversion payments and transfers of estate assets and, for the performance of such other services as

 may be determined are needed to be performed to effectively and properly represent this Estate.

         6.       This application to retain is being filed Nunc Pro Tunc to be effective as of the date of

 the filing of the instant Motion.

         7.       The Trustee believes and therefore avers that the best interest of the Estate will be

 served by his retaining the appointment of Kevin J. Petak, Esquire and the law firm of Spence, Custer,

 Saylor, Wolfe and Rose, LLC, as special counsel for the Estate.

         8.       The aforenamed proposed counsel is admitted to practice before this Court, and is

experienced and familiar with bankruptcy practice and procedures.

         9.       The aforementioned proposed counsel has agreed to serve as counsel for the Estate at

their usual fair and reasonable hourly rate which, as of the filing of the instant Application is $300/hour

subject to review and adjustment at the end of each calendar year.

         10.      The aforesaid proposed counsel has no connections with the Debtor, nor any claimants,

their attorneys or accountants, or any other known party interest, which would be adverse to the

 interest of the Estate or create a conflict of interest.

         11.      The Trustee proposes to retain Kevin J. Petak, Esquire and the law firm of Spence,



                                                        2
Case 17-23819-GLT          Doc 305      Filed 10/24/19 Entered 10/24/19 15:52:59                 Desc Main
                                       Document      Page 3 of 3


Custer, Saylor, Wolfe & Rose, LLC as attorneys in the belief that such retention will minimize expenses to

the Estate.

           WHEREFORE, the Trustee does pray this Honorable Court to authorize the appointment of Kevin

 J. Petak, Esquire and the law firm of Spence, Custer, Saylor, Wolfe and Rose, LLC, as special counsel for

 the Trustee Nunc Pro Tunc, and further he does authorize his proposed counsel to file this Motion on his

 behalf.

 Dated: October 24, 2019                                  Respectfully Submitted,

                                                          SPENCE CUSTER SAYLOR WOLFE & ROSE, L.L.C.

                                                          /s/Kevin J. Petak,
                                                          Kevin J. Petak, Esquire
                                                          PA ID # 92154
                                                          1067 Menoher Blvd.
                                                          Johnstown, PA 15905
                                                          Telephone: (814) 536-0735
                                                          kpetak@spencecuster.com
                                                          Proposed Attorneys for Trustee




                                                      3
